By the Court.

“ It appears, by the evidence, that the “ prisoner was engaged in carting manure from the city, to “ a place in the country. The prisoner had got as far with “his load as Broom street, in Broadway, when his “ horses either refused to draw or were unable to draw it “ any farther. It appears he commenced beating one of “ them very severely. He beat the horse over the head, “neck, and shoulders, with the but-end of his whip. Mr. “ Hone, who was passing at the time humanely inter- “ fered. A scuffle ensued; the prisoner swearing he had “ a right to whip his horses without being called to ac- “ count. He struck them over the head, and not on those *11411 parts experienced horseman have recourse to. The tes11 timony in the opinion of the court, does not appear to “excuse or authorize the excessive violence of the beating.
“ Mr. Hone’s testimony is explicit and positive, that he “beat one of the horses over the head, with the but-end “ of his cart whip, ten or twelve blows, and is corroborated “by his brother and Mr. Walker.' A clerk in the office of “ the Daily Advertiser, testified that he struck the horses “forty or fifty blows, and thinks the beating was very “ violent and excessive. He declared that his feelings were “so wounded by the transaction, that he was on the point “ofleaving the office for the purpose of arresting the vio- “ lent proceedings of the prisoner.
“ It is true, by the testimony of Mr. Sherwood and Mr. “ Bruen, that the load was heavy, and that one of the “ horses was vicious, and sometimes refused to draw the “load, yet it does not appear but that, by proper manage“ment, they might have been made to draw it. Yet, if “ they would not, the defendant had no right to beat them “ in the inhuman manner he did. The District Attorney “ has stated the law truly : a man may be punished for any “ abuse of this gift of power over the brute. If you think “ this power was abused, you will find the defendant guilty, “but if you think it was not abused; if you think the “ horses were vicious and refused to draw the load; or if “you think they were not overloaded, and that the but- “ end of a whip is a proper instrument, the defendant will “be entitled to your verdict of acquittal.”
The jury found the defendant guilty, and the court, in passing sentence upon him, observed, “We have heard of.' “ several cases of late, that have demanded the interposi- “ tion of courts of justice. Cruelty to a brute cannot be “justified. We have heard of instances, where the tongues *115“ of sucking calves have been tied for the purpose of pre- “ venting their dams being sucked; and also cases where “ they have been bled to death for the purpose of giving a “ colour to their flesh. In all such cases of wanton cruelty, “ brought before this court, they will not only notice, but “ punish the guilty offender.”
Note.—To treat a dumb beast with cruelty is a misdemeanor at common law.. City Hall Rec. vol. 3. p. 191.